DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101.
Claims recite a machine learning method and falls under the statutory category of a process.
The steps in the process may be performed in the human mind and are a mental process. No computer components are recited. 
It is further noted that the Specification discusses that obtaining an image quality determination may be performed using human sensory evaluation [0050]. 
The claimed invention therefore is unpatentable under 101 because the claimed invention is directed to an abstract idea without significantly more. 
This judicial exception is not integrated into a practical application because no such use for the process is recited. For example, claim 12 recites adjusting a discharge condition based on an estimated image quality, the learned model, the discharge state value and the discharge result value. Claim 12 thus integrates the process into a practical application. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 20220198638 to Seki discloses inputting print data and imaging data into a learning model. The resulting output determines a defect based on the differences in the print data and the imaging data. 
The claimed invention inputs a discharge parameter and image quality to learn a relationship between the discharge parameter and the image quality. 
DE 102019208149 A1 to Neeb determines “the quality of each individual pressure nozzle by means of specific pressure nozzle parameters, eg. strength, skewness, gray value, and is obtained from the nozzle test pattern”. 
In the learning phase, Neeb et al. introduces “constant, inconsistent behavior of a pressure nozzle in relation to oblique spraying and drop size (so-called weakness)” and “white lines”. 
The trained neural network then detects defective nozzles and compensates for the defective nozzles. 
Neeb et al. uses practically an opposite approach as the claimed invention by introducing known failures to the system with a sample test image with sample errors to train the neural network to identify a discharge failure. Neeb et al. therefore does not teach or suggest the claimed invention. 
U.S. 20190184722 A1 to Knabe et al. introduces sample sheets with known errors and known compensation parameters to correct the errors to train the neural network to achieve a desired optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896